Citation Nr: 1442093	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected lumbar spine L1, L2 partial desiccation, disc bulge with facet synovitis and degenerative changes.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1997 to July 1999, August 2004 to January 2006, and June 2006 to June 2008.  He also had service in the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision issued by the RO that granted service connection and assigned a 10 percent rating for the lumbar spine L1, L2 partial desiccation, disc bulge with facet synovitis and degenerative changes.  
.  
In July 2013, the Veteran testified from the RO by means of videoconference technology at hearing held with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for additional development of the record in January 2014.  All indicated development has been completed and the matter is ready to be decided on the merits.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA electronic claims file.  


FINDING OF FACT

The service-connected lumbar spine L1, L2 partial desiccation, disc bulge with facet synovitis and degenerative changes is not shown to be productive of a disability picture manifested by muscle spasm and a functional loss due to pain that more nearly approximates that of forward flexion of the thoracolumbar spine restricted to less than 60 degrees, neither forward flexion restricted to less than 30 degrees or favorable ankylosis nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, but no more for the service-connected lumbar spine L1, L2 partial desiccation, disc bulge with facet synovitis and degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded this matter in January 2014 to associate with the claims file any outstanding treatment records and provide a VA examination.  

As all indicated development has been completed, to include providing the Veteran with an additional examination in February 2014 and all identified treatment records have been associated with the claims file, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the Board hearing, the Veteran had an opportunity to describe the current severity of his disability and potential evidentiary defects were identified.  These actions supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to meet the duty to assist the Veteran in developing facts pertinent to his claim.  


Legal Principles and Analysis 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, a uniform rating for the entire period of the appeal is warranted for the service-connected disability.  

The service-connected lumbar spine L1, L2 partial desiccation, disc bulge with facet synovitis and degenerative changes is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237, applicable to arthritis and lumbosacral or cervical strain, respectively. 

All disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes. 

For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is assigned a 10 percent evaluation under the general rating formula for lumbar strain.  The 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

In order to warrant a 20 percent evaluation, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Notes following the general rating formula provide further guidance in rating diseases or injuries of the spine.  

Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.

In this case, the Veteran was provided with three VA examinations to determine the severity of his lumbar spine disability during the period of the appeal.  

At the June 2009 VA examination, the Veteran reported having constant low back pain that was usually manifested by a dull ache that occasionally increased in severity.  The pain sometimes radiated down both legs.  He further stated that the pain in his legs was sharp and tingling with occasional numbness.  The pain interfered with his daily activities in regard to walking, standing, and lying down.  He denied any incapacitating episodes in the past year.  

On examination, the Veteran presented with normal gait and spinal curvature, and his lumbar spine was noted to be non-tender on palpitation.  He also had no deformities, swelling, muscle spasms or muscle atrophy.  

On range of motion testing, the Veteran performed forward flexion from 0 to 90 degrees with mild pain; extension was performed from 0 to 25 degrees with mild pain; and right and left lateral flexion and rotation were each performed from 0 to 25 degrees with mild pain.  The Veteran's active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive movements.  

At the November 2011 VA examination, the Veteran complained of having low back pain.  He indicated that, if he was in a supine position, his legs would go to sleep and that he could not carry his 4 year old child for longer than a few minutes.  He also stated that he could not walk more than a few minutes due to his pain.  The Veteran denied any flare-ups. 

On range of motion testing, the Veteran performed flexion from 0 to 70 degrees with objective evidence of painful motion starting at 40 degrees; extension was from 0 to 10 degrees with no objective evidence of painful motion; right lateral flexion was from 0 to 15 degrees with objective evidence of painful motion beginning at 0 degrees; left lateral flexion was from 0 to 25 degrees with objective evidence of painful motion starting at 25 degrees; right lateral rotation was from 0 to 10 degrees with objective evidence of painful motion beginning at 0 degrees; and left lateral rotation was from 0 to 10 degrees with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of motion.  

In regard to functional impairment and/or additional limitation of range of motion, the examiner noted that the Veteran had less movement than normal and pain on movement.  

On examination, the Veteran presented with localized tenderness or pain to palpitation, to include "a +Fabere's for left SI joint pain" and tenderness over the left upper SI joint, but he did not have guarding or muscle spasms.  The examiner also indicated that the Veteran did not present with abnormal gait or abnormal spinal contour.  His strength was rated as normal, and his deep tendon reflexes and sensory examinations were normal.  

The examiner reported that the Veteran did not have IVDS or require the use of assistive devices.  

As to occupational impairment, the examiner noted that the Veteran's lumbar spine disability did not impact his ability to work.  

The Veteran and his wife testified at a hearing in July 2013 and endorsed that the Veteran had low back pain and spasms.  They also described that he experienced flare-ups that made it harder for him to get up when he was laying down or sitting down.  They further explained that the Veteran's lumbar spine disability affected his activities of daily living.  

At the February 2014 VA examination, the Veteran reported having lower lumbar pain with intermittent paresthesia and pain into the anterior thigh and leg on both sides without foot radiation in the L3 dermatome.  He also experienced flare-ups and had increased pain with bending, lifting, prolonged standing and walking.  He endorsed having episodic pain and muscular spasms 5 to 6 times per year that lasted less than one week or until he received muscle relaxant injections.   

On range of motion testing, the Veteran's forward flexion was from 0 to 80 degrees with objective evidence of painful motion beginning at 40 degrees; extension was from 0 to 10 degrees with objective evidence of painful motion beginning at 0 degrees; right lateral flexion was from 0 to 20 degrees with objective evidence of painful motion beginning at 10 degrees; left lateral flexion was from 0 to 20 degrees with objective evidence of painful motion beginning at 10 degrees; right lateral rotation was from 0 to 25 degrees with objective evidence of painful motion beginning at 15 degrees; and left lateral rotation was from 0 to 25 degrees with objective evidence of painful motion beginning at 15 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  

As to functional impairment, and/or additional limitation of motion, the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  

On physical examination, the Veteran presented with bilateral lumbar muscular tenderness, but he did not have muscle spasms or guarding that resulted in abnormal gait or abnormal spinal contour.  

The examiner noted that the Veteran had IVDS, but that he did not have any incapacitating episodes within the past 12 months due to his IVDS.  

In regard to flare-ups, the examiner noted that, as the Veteran did not have a flare-up during the examination, it would be mere speculation to address the degree of decreased range of motion due to pain, weakness, fatigability, or incoordination during a flare-up.  

As to the Veteran's occupational and functional impairment, the examiner determined that the Veteran was unable to engage in heavy manual labor, but that he was able to engage in sedentary employment or light manual labor.  The examiner noted that the Veteran was currently employed doing sedentary employment or light manual labor.   

The Veteran's VA treatment records also contained complaints of worsening low back pain, radiculopathy, and numbness.  

After a careful review of the evidence of record, the Board finds that the service-connected low back disability picture more nearly resembles a level of impairment consistent with limitation of forward flexion of the thoracolumbar spine to less than 60 degrees, but not less than 30 degrees for the period of the appeal.  

The Veteran's actual range of flexion of the thoracolumbar spine was noted to be between 70 degrees and 90 degrees and the combined range of motion was between 130 and 215 degrees during this period.  

However, in assessing the extent of functional loss due to pain and the DeLuca factors in this case, as well as his assertions of having recurrent muscle spasm, the service-connected lumbar spine disability warrants a 20 percent rating.  


There is not showing of forward flexion restricted to 30 degrees or less or favorable ankylosis of the thoracolumbar spine at any time during the period of the appeal.  

The Board has considered whether the Veteran warrants a higher rating under DC 5243 using the formula for rating IVDS based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Here, the VA examination reports reveal that the Veteran has not had any incapacitating episodes as defined by 38 C.F.R. § 4.71a.  As such, a higher rating based on IVDS is not warranted.  

The Board also notes that, in regard to radiculopathy, the Veteran did not express disagreement with the initial 10 percent rating assigned for each lower extremity granted in conjunction with his claim for service connection.  He also did not express disagreement with the increased rating assigned by a rating decision issued in June 2014 that increased the rating to 20 percent for each lower extremity, effective on February 6, 2014.  

As such, the Board finds that the issue of a higher rating for the service-connected radiculopathy for each lower extremity is not for consideration at this time.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Veteran complained primarily of low back pain and muscle spasms.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture manifested by decreased motion, muscle spasm, and pain.  

In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria and DeLuca factors reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the evidence reflects that the Veteran's disability has not caused unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

An increased rating of 20 percent, but no more for the service-connected lumbar spine L1, L2 partial desiccation, disc bulge with facet synovitis and degenerative changes is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


